                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Charles Edward Johnson,                       )     C/A No. 9:17-cv-02209-DCC
                                              )
                                Plaintiff,    )
                                              )
vs.                                           )
                                              )         ORDER
Bryan P. Stirling, Corporal Jonathan Lane,)
Warden Kaura Caldwell, Warden Dennis Bush,)
Lt. Claude Powell, Maj. Carles Williams, Agent)
Charlie Coxe, Richard Turner, Wayne McCabe, )
                                              )
                                Defendants.
_____________________________________

       This matter is before the Court on Plaintiff’s Complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. On June 29, 2018, Defendants filed

a Motion for Summary Judgment. ECF No. 52. Plaintiff filed a Response in Opposition.

ECF No. 61. In accordance with 28 U.S.C. ' 636(b) and Local Civil Rule 73.02(B)(2),

(D.S.C.), this matter was referred to United States Magistrate Judge Bristow Marchant for

pre-trial proceedings and a Report and Recommendation (AReport@). On October 18,

2018, the Magistrate Judge issued a Report recommending that the Motion be granted

and the case be dismissed. ECF No. 62. The Magistrate Judge advised Plaintiff of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. Plaintiff has filed no objections, and the time to do so

has passed.
       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. ' 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that Ain the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.@ (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report=s

recommendation. Accordingly, the Court adopts the Report by reference in this Order.

The Motion for Summary Judgment [52] is GRANTED and this action is DISMISSED.



       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
December 13, 2018
Spartanburg, South Carolina
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
